 

SELWAY CAPITAL ACQUISITION CORPORATION

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of April 10, 2013 by and
among Selway Capital Acquisition Corporation, a Delaware corporation (the
“Buyer”), and each of the individuals and entities signatory hereto (each a
“Voting Party” and collectively, the “Voting Parties”).

 

RECITALS

 

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Agreement”), dated
as of January 25, 2013, by and among the Buyer, Selway Merger Sub, Inc. a New
Jersey corporation (the “Merger Sub”), Healthcare Corporation of America, a New
Jersey corporation (the “Company”), Prescription Corporation of America, a New
Jersey corporation, the representative (the “Stockholders’ Representative”) of
the stockholders of the Company (each a “Stockholder” and collectively the
“Stockholders”) and the representative of the Buyer (the “Buyer’s
Representative”), Merger Sub will merge with and into the Company (the “Merger”)
and it is a condition precedent to the Merger that all of the Voting Parties
enter into this Agreement;

 

WHEREAS, each of the Voting Parties currently owns, or on closing of the Merger
will own, shares of the Buyer’s capital stock and wishes to provide for orderly
elections of the Buyer’s Board of Directors; and

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Agreement to Vote. During the term of this Agreement, to the extent they are
entitled under the Buyer’s Certificate of Incorporation, Bylaws or the Delaware
General Corporation Law (collectively, the “Charter Documents”) to vote on a
particular matter, each Voting Party agrees to vote all securities of the Buyer
that may vote in the election of the Buyer’s directors that such Voting Party
now has or hereafter acquires (hereinafter referred to as the “Voting Shares”)
in accordance with the provisions of this Agreement, whether at a regular or
special meeting of stockholders or any class or series of stockholders or by
written consent.

 

2. Election of Boards of Directors.

 

2.1 Voting. During the term of this Agreement and subject to the Buyer’s Charter
Documents, each Voting Party agrees to vote all Voting Shares in such manner as
may be necessary to elect (and maintain in office) as members of the Buyer’s
Board of Directors the following persons:

 

 

 

 

(i) three (3) persons designated by the Stockholders’ Representative (each a
“HCA Designee,” and collectively, the “HCA Designees”), to serve for a minimum
of two (2) years from the closing date of the transactions contemplated by the
Agreement;

 

(ii) one (1) person designated by the Buyer’s Representative (the “Selway
Designee”), to serve for a minimum of two (2) years from the closing date of the
transactions contemplated by the Agreement. The Selway Designee must qualify as
an “independent director” under the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder (the “Securities Act”) and the
rules of any applicable securities exchange; and

 

(iii) three (3) persons unanimously selected by the HCA Designees and the Selway
Designees (each a “Combined Designee,” and collectively the “Combined
Designees”). Each Combined Designee must qualify as an “independent director”
under the Securities Act and the rules of any applicable securities exchange.

 

2.2 Initial Designees. The initial HCA Designees are anticipated to be Gary
Sekulski, Annie Saskowitz, and Thomas E. Durkin III, and the initial Selway
Designee is anticipated to be Edmundo Gonzalez.

 

2.3 Size of the Board. The parties hereto agree that they shall, and that they
shall cause their respective designees to, maintain the size of the Buyer’s
Board of Directors at not more than nine (9) persons for the two (2) year period
following the closing date of the transactions contemplated by the Agreement.

 

2.4 Obligations; Removal of Directors; Vacancies. The obligations of the Voting
Parties pursuant to this Section 2 shall include any stockholder vote to amend
the Buyer’s Charter Documents as required to effect the intent of this
Agreement. Each of the Voting Parties and the Buyer agree not to take any
actions that would materially and adversely affect the provisions of this
Agreement and the intention of the parties with respect to the composition of
the Buyer’s Board of Directors as herein stated. The parties acknowledge that
the fiduciary duties of each member of the Buyer’s Board of Directors are to the
Buyer’s stockholders as a whole. In the event any director elected pursuant to
the terms hereof ceases to serve as a member of the Buyer’s Board of Directors,
the Buyer and the Voting Parties agree to take all such action as is reasonable
and necessary, including the voting of shares of capital stock of the Buyer by
the Voting Parties as to which they have beneficial ownership, to cause the
election or appointment of such other substitute person to the Board of
Directors as may be designated on the terms provided herein.

 

3. Successors in Interest of the Voting Parties and the Buyer. The provisions of
this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of such Voting Party’s Voting Shares or any voting
rights therein. Each Voting Party shall not, and the Buyer shall not, permit the
transfer of any Voting Party’s Voting Shares unless and until the person to whom
such securities are to be transferred shall have executed a written agreement
pursuant to which such person becomes a party to this Agreement and agrees to be
bound by all the provisions hereof as if such person was a Voting Party
hereunder.

 

-2-

 

 

4. Covenants. The Buyer and each Voting Party agrees to take all actions
required to ensure that the rights given to each Voting Party hereunder are
effective and that each Voting Party enjoys the benefits thereof. Such actions
include, without limitation, the use of best efforts to cause the nomination of
the designees, as provided herein, for election as directors of the Buyer.
Neither the Buyer nor any Voting Party will, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by the Buyer or any such Voting Party, as applicable, but will at all
times in good faith assist in the carrying out of all of the provisions of this
Agreement and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of each Voting Party hereunder
against impairment.

 

5. Grant of Proxy. Should the provisions of this Agreement be construed to
constitute the granting of proxies, such proxies shall be deemed coupled with an
interest and are irrevocable for the term of this Agreement.

 

6. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 

7. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by the Charter Documents and applicable law.

 

8. Termination. This Agreement shall terminate upon the first to occur of the
following:

 

8.1 the date that is two (2) years from the Closing Date, as such term is
defined in the Agreement; or

 

8.2 immediately prior to a transaction pursuant to which a person or group other
than the Voting Parties or the Stockholders, or their respective affiliates,
will control greater than 50% of the voting power with respect to the election
of directors of the Buyer.

 

9. Amendments and Waivers. Except as otherwise provided herein, additional
parties may be added to this Agreement, and any provision of this Agreement may
be amended or the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of (a) the Buyer, and (b) the holders of a majority of Voting
Shares then held by the Voting Parties; provided, however, that the right of the
Buyer’s Representative to nominate the Selway Designee shall not be amended
without the written consent of Buyer’s Representative and provided further, that
the right of the Stockholders’ Representative to nominate the HCA Designees
shall not be amended without the written consent of the Stockholders’
Representative.

 

-3-

 

 

10. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement and the minimum number of Voting Shares pursuant
to which certain Voting Parties may name designees will be appropriately
adjusted.

 

11. Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

12. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions (other than sections 5-1401 and 5-1402 of the New York General
Obligations law, which shall apply to this Agreement).

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

14. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

15. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties (including, without limitation, the
Prior Agreement), with regard to the subjects hereof and thereof, and no party
shall be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or
therein. 

 

[Remainder of page intentionally left blank; signature page follows]

 

-4-

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

“BUYER”

 

SELWAY CAPITAL ACQUISITION CORPORATION

 

By: /s/ Edmundo Gonzalez Name: Edmundo Gonzalez Title: Chief Financial Officer

  

[Voting Party signature pages follow]

 

[Signature pages to Buyer Voting Agreement]

 

 

 

 

“VOTING PARTIES”

 

SELWAY CAPITAL HOLDINGS, LLC

 

By: /s/ Edmundo Gonzalez Name: Edmundo Gonzalez Title: Chief Financial Officer

 

/s/ Gary Sekulski Gary Sekulski   /s/ Annie Saskowitz Annie Saskowitz   /s/
Hemil Khandwala Hemil Khandwala   /s/ John M. Phelps, Jr. John M. Phelps, Jr.  
RLJ PARTNERS   By: /s/ J.T. Wecke Name: J.T. Wecke Title: Partner   /s/ Roseann
Wexler Roseann Wexler   /s/ Ruth Ackerman Ruth V. Ackerman

 

[Signature pages to Buyer Voting Agreement]

 

 

 

 

RX SERVICES INC.   By: /s/ Hemil Khandwala Name: Hemil Khandwala Title:
President   /s/ Scott Weeber Scott Weeber   THE OTIS FUND   By: /s/ Vic Wexler
Name: Vic Wexler Title: Partner

 

[Signature pages to Buyer Voting Agreement]

 

 

